Citation Nr: 0305494	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for mechanical low back 
pain, claimed as a low back injury (low back disorder 
herein).  

2.  Entitlement to service connection for bilateral shin 
splints, claimed as a bilateral leg disorder, with muscle 
cramps and neurologic impairment (leg disorder herein).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1992 to 
March 1996, with inactive duty both prior and subsequent 
thereto.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1999 rating decision of 
the RO, which denied the benefits sought on appeal.  

The veteran's sworn testimony was obtained in March 2000 
before the undersigned Member of the Board sitting at the RO 
(Travel Board hearing).  

In February 2001, the Board issued a Remand for necessary 
development, which has since been completed.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence and information 
needed to substantiate his claims, obtained all relevant and 
available evidence identified by the veteran, and provided 
him an appropriate VA medical examination, all in an effort 
to assist him in substantiating his claims for VA 
compensation benefits.  

2.  No low back injury or chronic low back disorder is shown 
in service; inservice treatment for mechanical low back pain 
in February 1995 and February 1996 at separation from service 
was found to be non-discogenic and without radiation of pain, 
x-ray studies were normal, symptoms were found to be 
controlled by use of Flexeril medication, and no mechanical 
low back pain was found on inactive duty examination in 
October 1996, or on current VA examination.  

3.  No chronic lower extremity disorder, to include shin 
splints, muscle cramps and neurologic disability, is shown in 
service; the veteran's February 1996 inservice treatment for 
shin splints was considered as not disabling on separation 
from service, shin splints were not shown on inactive duty 
examination in October 1996.  

4.  No chronic low back disorder, to include mechanical low 
back pain or residuals of a low back injury, and no lower 
extremity disorder, to include shin splints, with muscle 
cramps and neurologic impairment, is shown currently by any 
medical evidence of record, including on several VA and 
private examinations.  

5.  A congenital low back spinal abnormality, shown as 
congenital spinal canal stenosis at L4-5, is not shown to 
have been aggravated in military service.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder, to include mechanical low 
back pain, claimed as residuals of a low back injury, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317, 3.359 (2002).  

2.  A chronic bilateral leg disorder, to include shin 
splints, with muscle cramps and neurologic impairment, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317, 3.359 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 
38 C.F.R. § 3.159)(VCAA).  With regard to the issues on 
appeal, the veteran was provided an adequate VA examination 
in June 2002.  Additionally, all identified VA and private 
treatment records pertinent to the appeal have been obtained.  
In May 2001, the veteran indicated that VA should already 
have all of his pertinent private treatment records, and 
notation was made at the RO that these records had been 
obtained and considered.  Notice of the VCAA was provided by 
Board Remand issued in February 2001.  Additionally, pursuant 
to that remand, additional and more recently dated private 
treatment records were requested and obtained, along with 
some duplicate copies of records already on file and 
considered at the RO.  Additionally, the veteran was afforded 
a Travel Board hearing in March 2000, at which time his sworn 
testimony was obtained, and a transcript thereof is 
maintained in his VA claims file.  Accordingly, the Board 
finds that VA has met its duty to assist.  

VA has also met the VCAA's notice requirements: The October 
1999 statement of the case (SOC), the February 2001 Board 
Remand, and the October 2002 supplemental statement of the 
case (SSOC) adequately explain why the evidence submitted to 
date does not support the claims on appeal.  The salient 
point is that the veteran, who is represented on appeal, has 
been afforded every opportunity to submit the requested 
medical evidence to substantiate his claims on appeal.  
Moreover, the above correspondences, notices and development 
actions indicate that the veteran and his representative were 
advised of what he needed to do to support each of his claims 
on appeal, and what VA would do in response.  Additionally, 
he was advised of what evidence or information he needed to 
submit to VA, and what evidence VA was to obtain on its own, 
or in response to information provided by the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  It is 
significant to note that the June 2002 VA examination 
revealed no diagnoses pertinent to the claims on appeal.  
Clearly, the veteran has been advised that at minimum current 
diagnoses are required before any VA benefits may be allowed.  
Accordingly, the Board concludes that VA has met both the 
duty to assist and notice provisions of the VCAA, and that 
further development would serve no useful or meaningful 
purpose.  

II.  Service Connection.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart condition or heart 
sounds, any urinary findings of casts, or any cough, in 
service will permit service connection for arthritis, disease 
of the heart, nephritis, or pulmonary disease, first shown as 
a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis included the word "chronic."  
38 C.F.R. §3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of § 
3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board is charged with the duty to assess the credibility 
and weight given to the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the 
evidence is in relative equipoise, the benefit of the doubt 
shall be resolved in the appellant's favor, and the claim 
shall be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The veteran presently asserts that he injured his back and/or 
lower extremities in 1995 or 1996 while on active duty, 
causing symptoms diagnosed as mechanical low back pain, 
possibly to include symptoms misdiagnosed as shin splints, 
and that such residuals exist currently.  In a November 2002 
statement, he asks whether is it "theoretically possible" 
that his low back "disc bulge" or spinal column swelling 
might have caused a neurologic disorder of the lower 
extremity, involving specifically the tibial or peroneal 
branch of the sciatic nerve.  He asserts that is it possible 
that a neurologic disorder was misdiagnosed as chin splints.  
He also expresses concern that his low back and extremity 
pain may become more severe in the future.  

A.  Low Back Disorder

The Board can find no medical evidence on file which supports 
the veteran's lay assertions on appeal.  The past medical 
evidence shows no chronic low back injury or disorder in 
service, and the current medical evidence shows no chronic 
low back disability, but rather a congenital abnormality of 
the spine, without associated disability and without relation 
to service.  Service medical records show treatment in 
February 1995 for a 1-year history of occasional, 
"intermittent," mechanical low back pain.  He denied any 
radiation into the extremities.  He was not seen again for 
over one year, in late February 1996.  At that time, x-ray 
studies were negative, and the veteran again denied any 
radiating pain into the extremities.  The veteran described 
his intermittent pain as a like a "balloon" of pressure 
within the back or spinal column itself.  He was recommended 
for trial manipulation of the spine at VA, since his 
discharge was noted to be only two weeks away.  On separation 
examination, the veteran reported recurrent back pain and leg 
cramps.  He explained that his mechanical low back pain 
included no radiation.  The examiner found no abnormality of 
the spine or neurologic systems.  No disabilities were found.  

On National Guard examination in October 1996, the veteran 
reported a history of having had discomfort in the lower part 
of the back until a doctor had "[p]opped" his back into 
place, and that thereafter, it seemed to be "OK," with 
"[n]o [p]roblem [n]ow."  

The post-service medical evidence shows no diagnosis of any 
chronic low back disability at this time.  Rather, private 
and VA treatment records from various care providers 
universally show that the veteran has merely a low back 
defect or abnormality-a "congenital" spinal stenosis.  See 
medical records and reports of: University Physicians & 
Surgeons, Inc., W. M. Shaver, M.D., March 28, 2001; M. J. 
Day, M.D., March 14, 2000; Tri-State MRI, R. Blake, M.D., 
February 11, 2000; R. W. Tim, M.D., Director, Division of 
Neurology, Duke MDA Clinic, January 31, 2000.  It should be 
noted that the veteran's complaints of March 28, 2001 
regarding his congenital spinal stenosis include an "air 
bubble" sensation injected in the central area of the spine, 
as similarly reported in March 1996 while in service.  

A January 31, 2000 clinical impression of R.W. Tim, M.D. 
notes that the veteran's neurologic examination was normal, 
but that his history "could be" suggestive of a mild 
underlying metabolic myopathy, but with several atypical 
features.  Significant for its consistency with the remaining 
evidence, Dr. Tim also wondered if some of the veteran's low 
back symptoms were related to his spinal stenosis.  

Finally, on VA examination in June 2002, no chronic low back 
disorder was found on strength and motion testing.  
Neurologic examination was negative, as were x-ray and MRI 
imaging.  Notation was made of a moderate congenital lumbar 
stenosis at L4-L5.  Notation was also made that February 1999 
EMG studies, muscle biopsies, and MRI were all normal, as 
were Doppler ultrasound of both arterial and venous flows in 
January 1999.  The VA examiner's diagnosis was normal 
orthopedic examination of the back and lower extremities.  
The remaining evidence is silent for any current mechanical 
low back pain, residuals of a low back injury, or chronic low 
back disability.  

The above evidence shows no chronic low back injury or 
disability in service, including mechanical low back pain 
which was not found on examinations in October 1996 and 
thereafter.  The veteran clearly complains of low back pain.  
However, a complaint of pain, even with a history of an 
injury, in the absence of objective medical evidence of a 
currently diagnosed or identifiable underlying disease, is 
not a "disability" for which compensation benefits are 
payable.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, 239 F.3d 1356 (Fed. Cir. 2001), vacated and 
remanded on other grounds, (U.S. Vet. App. Nov. 6, 2001).  

The veteran is universally shown to have a congenital spinal 
stenosis, which a few medical providers suggest might be the 
cause of his reported back pain.  The Board notes that 
regulations provide that congenital or developmental defects, 
refractive error of the eye, personality disorders, and 
mental deficiency as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Significantly, however, VA General Counsel has 
rendered an opinion which indicates that a distinction is to 
be made between congenital/developmental defects and 
congenital/developmental diseases. VAOPGCPREC 82-90 (July 18, 
1990); see also Monroe v. Brown, 4 Vet. App. 513 (1993). The 
latter may be service connected, primarily because they are 
subject to improvement or deterioration.  Id. While the 
General Counsel does not specifically address congenital 
spinal stenosis, the Board finds it significant to note that 
both VA and private examiners have given no diagnosis to the 
veteran's complaints of low back pain, but, rather, that 
repeated orthopedic and neurologic testing, performed both by 
VA and privately, have all been normal.  While a few private 
examiners have speculated that the veteran's L4-L5 congenital 
spinal stenosis might possibly be the cause of the veteran's 
reported pain, the fact remains that even this is not shown, 
and all orthopedic and neurologic testing is within normal 
limits-the veteran is not shown to have a low back 
disability which is chronic.  

Thus, the Board may appropriately consider the veteran's 
spinal stenosis as not akin to a congenital disease, but, 
rather akin to a congenital defect.  The basis of finding so 
is the overwhelming weight of the dispositive medical 
evidence of record.  See orthopedic and neurologic records 
of: VA examination of June 2002; Dr. W.M. Shaver, M.D., March 
28, 2001; M. J. Day, M.D., March 14, 2000; Dr. Tim, January 
2000; ST. Mary's Hospital, R. E. Barebo, M.D., February 1999 
and August 1999; and Dr. J. F. Brick, M.D., June 7, 1999.  

The salient point is that without a current diagnosis, the 
claim must be denied. See generally Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

B.  Lower Extremity Disorder

Service medical records show treatment for shin splints in 
February 1996.  On separation examination later that month, 
the veteran reported a history of leg cramps.  Significantly, 
he explained that his shin splints "only occur with 
running."  Moreover, his shin splints were not considered 
disabling by the examiner, and no shin splints were found on 
examination of the lower extremities at that time.  

On National Guard examination in October 1996, an examiner 
noted a history of shin splints.  Significantly, the examiner 
noted that the veteran gets cramps in his legs due to a lack 
of potassium.  

In October 1998, the veteran was thought to have possible 
shin splints.  However, the remaining post-service medical 
evidence, including extensive neurologic, vascular, 
orthopedic examination, including X-ray and MRI testing, 
reveals no current lower extremity diagnosis or disability.  
VA examination of June 2002 was entirely normal, without 
clinical findings or diagnosis.  

The Board finds that the service medical records show no 
chronic shin splints in service.  The post-service medical 
evidence fails to show any current related disorder, or any 
disability of the lower extremity on repeated private and VA 
orthopedic, neurologic, and vascular examinations, including 
x-ray and MRI testing.  

As with the other claim on appeal, without a current 
diagnosis, a claim of service connection must fail-
regardless of whether or not chronic symptoms were noted in 
service.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

III.  Conclusion

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v  Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against both of the claims on 
appeal, as set forth above, and, therefore, reasonable doubt 
is not for application.  


ORDER

Service connection for mechanical low back pain, claimed as a 
low back injury, is denied.  

Service connection for bilateral shin splints, claimed as a 
bilateral leg disorder, with muscle cramps and neurologic 
impairment, is denied.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

